DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Remarks
The amendments and remarks filed on 07/06/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 10-11, 13, 21, and 23-27 are pending; Claims 1-9, 12, 14-20, and 22 are cancelled; Claim 24 is amended; Claims 26 and 27 are new; and Claims 1, 10-11, 13, 21, and 23-27 are under examination.  
 
Withdrawal of Rejections
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment to the claim filed on 07/06/2022.
 
Claim Rejections - 35 USC § 103
Claims 10-11, 13, 21, and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobzeff et al. (WO 03/092628, 2003, cited in IDS) in view of Jiang et al. (J. Agric. Food Chem., 2004, 52: 1196-1200, of record), Trimbur et al. (WO 2008/15149, cited in IDS), Muniglia et al. (US 2012/0196332, 2012, effective filing date: Oct. 14, 2010, of record) and Kadic et al. (Mechanical Engineering- 2010, of record), as evidenced by Ruecker et al. (US Patent No. 6750048, 2004, of record). This rejection is maintained for claims 10-11, 13, 21, and 23-25, and applied to new claim 26.
Kobzeff et al. teach methods for extracting lipids (having at least 20-22 carbon lengths and at least 3 to 4 double bonds, including docosahexaenoic acid/DHA of at least 10-35%) produced by microalgae belonging to Thraustochytriales family and other microorganisms, specifically belonging to Schizochytrium sp. (a species of Thraustochytriales family, as evidenced by the disclosure of the specification, see para 0001 of the PGPub), where the methods comprise the steps: harvesting and preparing the microalgae biomass, subjecting the biomass to dilution, then to the treatment of a protease enzyme, in the absence of an organic solvent; and followed by centrifuging the resulting reaction mixture to separate the oil from the aqueous phase; and recovering the crude oil thus produced (Example 3, pg. 2/lines 19-23 and 32-33; pg. 3/lines 1-2; pg. 4/lines 6-18 and 25-32; pg. 5/lines 17 and 25-26; page 6/lines 4-14, and pg. 7/lines 18-30); wherein the protease enzyme is Alcalase® (see Example 3), which is a serine endopeptidase or an alkaline/basic protease, as evidenced by the disclosure of the specification, see [00100].
Regarding the limitation of recovering squalene-enriched crude oil recited in step d) of claim 10, Kobzeff et al. does not expressively teach the crude oil comprises squalene. However, Schizochytrium sp. used in the method of Kobzeff et al. is a squalene-producer and its biomass inherently comprises squalene, as evidenced by the disclosure of the specification (see examples 1-3 and paragraph 0144). The crude oil prepared by Kobzeff et al. is generated by recovering all the lipids from the biomass (including squalene). As such, the extracting and recovering steps in the method of Kobzeff et al. comprises extracting and recovering lipids along with squalene. Accordingly, the crude oil product isolated from Schizochytrium sp. in the method of Kobzeff et al. inherently comprises squalene, and this product is a squalene-enriched crude oil as required by the claim 10 (note: squalene along with other lipids in the crude oil product are enriched from the original biomass, because non-oil fractions of the biomass are removed from this crude oil product).  Alternatively, it would have been obvious to prepare biomass of a microalgae in Thraustochytriales family, e.g. Schizochytrium sp., and recover a squalene-enriched crude oil from the biomass in the method of Kobzeff et al. for enhancing the nutritional value and health benefits of the oil product, because it had been well known in the art that microalgae in Thraustochytriales family (e.g. Schizochytrium sp.) generates squalene, which is another important lipid present in the microalgae in addition to polyunsaturated fatty acids/FUFAs such as DHA, and that as an antioxidant and functional food ingredient the squalene provides important nutrients and anti-cancer effect. In support, Jiang et al. teach that traustochytrides, particularly in the genus Thraustochytrium (reading on the “Thraustochytriales family” in the claim) generate squalene in addition to polyunsaturated fatty acids such as DHA (page 1196/last 2 paragraphs), and they further demonstrate that Schizochytrium mangrovei, a Schizochytrium sp. of Thraustochytriales, generates squalene along with FUFAs/DHA (abstract). Jiang et al. also teach that squalene is a natural antioxidant and possesses cancer-preventive properties, and when compared to other food ingredients squalene is a major factor for cancer-risk-reducing effect (page 1196/last paragraph). Jiang et al. further teach that microbial sources are a promising alternative for large-scale production of squalene (page 1197/left column/lines 5-7) and that both squalene and DHA are functional food ingredients and it is of great interest to co-produce squalene and DHA from algal species (page 1197/left column/para. 2/last 5 lines). 
Regarding the step of subjecting the biomass in the absence of any organic solvent to “a succession of concentration by centrifugation and dilution of the biomass” recited in step a) of claim 10, Examiner notes that in the broadest reasonable interpretation a simple step of washing the biomass of algal cells with an aqueous washing agent such as water would read on this step. This is because the washing comprises concentration of cell biomass from a fermentation culture/broth by centrifugation/spinning down the cell biomass, then dilution of the biomass by resuspending it with washing agent/water (note: this meets the claimed limitation “in the absence of any organic solvent”), and then concentration of the biomass again by centrifugation to remove washing agent.  Kobzeff et al. does not expressively teach their method comprises a succession of concentration by centrifugation and dilution of the biomass (i.e. washing step). However, Kobzeff et al. teach obtaining Schizochytrium cell biomass from Schizochytrium fermentation broth and preparing dried cell biomass through drum-drying (see Example 3), which inherently comprises a step of concentration of the cells (e.g. by centrifugation to separate the cell biomass from the fermentation broth) before drying the cell biomass, which is a step comparable to the step (a) in claim 10.  It would have been obvious to include a succession of concentration by centrifugation and dilution of the biomass with a non-organic washing agent such as water in the method of Kobzeff et al. for washing the biomass and removing impurities from the biomass, thus improving the purity of the oil product, because it is a common practice in the art to wash cell biomass obtained from a fermentation culture with non-organic solvent such as water and it had been well known in the art that the washing generates the benefits of removing from the biomass impurities including cell debris and residues of fermentation medium. In support, Trimbur et al. teach a similar method of extracting oil such as squalene from oil-bearing microorganisms including Schizochytrium microalgae by lysing cell biomass with enzymes/proteases (abstract, table 1: page 37/line 3 from bottom, para. 0131/last line, paras. 0297 and 0299), and further teach that that after completion of culturing, the microbial cells are concentrated from fermentation broth by centrifugation (to form concentrated cell pellet) and the centrifuged cell biomass is then washed with a washing solution, e.g. DI water, to get rid of fermentation broth and cell debris (see paragraph 0287, lines 1-5), Note: this process comprises concentration of cell biomass of fermentation broth by centrifugation, then dilution of the biomass with washing solution/water, and followed by another concentration of the biomass by centrifugation to get rid of fermentation broth and cell debris . Further in support, Jiang et al. teach that concentrating cell biomass of Schizochytrium mangrovei obtained from fermentation broth sample by centrifugation at 3500 g for 10 min, then washing the obtained cell biomass/cell pellet with distilled water for twice (page 1197/left column: paragraph 3/line 1 and paragraph 4/lines 3-4).  With regard to the additional limitation “so as to reduce … interstitial soluble matter … achieve a purity of at least 95% …” in the step (a) of claim 10, it is noted that this limitation is directed to the outcome of the step of a succession of concentration by centrifugation and dilution of the biomass, i.e. washing the biomass with water.  The method suggested by the cited prior art comprises a step of washing the biomass with water or other aqueous solution, which reads on the claimed step.  It is presumed that substantially the same steps are capable of generating substantially the same outcomes, i.e. achieving substantially the same purity of the biomass. Alternatively, it would have been obvious to prepare the biomass as pure as possible, such as to a level of 95% or higher, because Kobzeff et al. teach the microalgae cells are the source of the oils, and a biomass having higher cell purity will lead to higher production yield of oils with better quality; and Trimbur et al. teach that impurities in the biomass may be removed by washing the biomass with an aqueous solution such as water. In view of the fact that the cell biomass of Kobzeff is obtained by culturing in a fermentation medium under sterile condition the microalgae of Thraustochytrium (Schizochytrium sp), the biomass obtained from the culturing is substantially pure and composed of the microalgae cells of Thraustochytrium, only with limited amounts of impurities such as cell debris and fermentation broth. Given that the impurities such as cell debris and fermentation broth in the biomass are removed by the washing with water in the method suggested by Kobzeff, the purity of the biomass would be increased after the washing. Accordingly, a purity of at least 95% cells in the biomass is achievable within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results.  Thus, the combined teachings of the cited art render the step (a) in claim 10 to be obvious.
Regarding the step b) of Claim 10, Kobzeff et al. do not expressly teach utilizing a device equipped with a propeller stirrer and baffles to carry out the enzymatic treatment with non-shearing, weakly emulsifying stirring. However, it would had been obvious to a person of ordinary skill in the art to utilize a device having a propeller stirrer and baffles to carry out the protease treatment with non-shearing and weakly emulsifying stirring in the method suggested by Kobzeff et al. and other cited prior art for effectively lysing the biomass and at the same time limiting emulsion formation of oils released from the lysed biomass, for the following reasons. First, Kobzeff et al. teach there is a need to prepare and use the oil products in non-emulsified and free-oil form, and if the oil obtained is in the form of emulsion, extra separation steps (e.g. treatments with polar organic solvent, enzymes) have to be performed to release the oil from the emulsion (page 7/lines 17-25). In addition, a reactor equipped with a propeller stirrer and baffles (e.g. stirred tank reactors, STRs) had been commonly used in the art, and the reactor has the advantages that the reactor is easily applied for biological applications and easily achieves a well-mixed state for providing necessary substrate contact and uniform cell distribution; and that the reactor has low capital and operating costs, as supported by Kadic et al. (see page 859/left column/last full paragraph/lines 1-7, and last two line of the left column, Fig. 1).  Furthermore, it had been well known in the art to carry out enzymatic treatment of oil-containing materials with non-shearing and weakly emulsifying stirring to avoid the occurrence of an emulsion from released oils, as supported by Muniglia et al., who teach a similar method from extracting oils from oily materials in aqueous solution, comprising a step of incubating the material and enzymes with stirring to release oils, wherein the stirring is carried out by a mixer comprising flat blades promoting mixing and limiting shearing in order to avoid the occurrence of an emulsion (paragraph 0069, claim 24). Moreover, the parameters to carry out non-shearing and weakly emulsifying stirring are readily adjustable through routine optimization for achieving the best results for avoiding emulsion formation, according to Kadic et al. and Muniglia et al., since Kadic et al. teach that agitation is controlled by the impeller and its energy dissipation rate (e.g., relevant to weakly emulsifying and non-shearing) (pg. 863/right column/last paragraph and pg. 867/right column/last paragraph); and Muniglia et al. teach a mixing device equipped with a specifically designed flat blades/baffles for achieving non-shearing and weakly emulsifying stirring, as indicated above.  It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).  
Regarding claim 11, Kobzeff et al. further teach drying the biomass of Schizochytrium and then adding 51 g of the dried biomass into 300 g water prior to the protease treatment (Example 3, page 12/lines 7-10), giving a dry matter content of 14.5% (51/351), which is close to the high end of the range “between 6% and 12%” recited in Claim 11.  It is considered that the dry matter content of Kobzeff et al. can be readily modified by routine optimization, based on specific conditions such as enzyme concentrations and temperatures of the protease reaction, for enhancing cell wall break-down and liberating lipids from cells. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Therefore, Claim 11 would have been obvious over the cited prior art.
Regarding Claim 13, Kobzeff et al. teach that liberating the lipid (e.g. through enzymatic treatment with protease) may be done at a temperature of about 10 oC to about 80 oC at a pH level of from about pH 5 to about pH 9 (pg. 2, line 32- pg. 3, line 2; pg. 3/lines 20-24); and that the proteolytic/enzymatic treatment is conducted most preferably at temperatures of at least 50 oC (page 4/lines 28-29). Given the temperature and pH ranges taught by Kobzeff et al. overlap with the claimed temperature and pH ranges recited in the claim, Claim 13 would have been obvious over the cited prior art.  
See MPEP 2144.05  
Regarding Claim 21, Kobzeff et al. specifically teach the lipid is liberated from the biomass at a temperature of about 10 oC to about 80 oC at a pH level of from about pH 5 to about pH 9, as indicated above.  Thus, it would have been obvious to maintain the temperature and pH of the reaction mixture respectively in these ranges, before the centrifugation in the method of Kobzeff et al. for effectively releasing the lipids and separating the lipids from the aqueous phase.  Given the temperature and pH ranges taught by Kobzeff et al. overlap with the claimed temperature and pH ranges recited in the claim, Claim 21 would have been obvious over the cited prior art.  See MPEP 2144.05  
Regarding claim 23, Kobzeff et al. teach centrifugation is performed to separate the lipids form undesired materials, such as cellular debris (solid material) (see pg. 9, lines 1-3).  Kobzeff et al. further teach water (i.e. an aqueous phase) is added to the biomass before separating the lipids from the biomass (see page 12/line 10).  As such, it would have been obvious to a person of ordinary skill in the art to have been able to utilize centrifugation or a separator to obtain a triphasic (solid-liquid-liquid) mixture, as recited in claim 23, to recover a light upper phase containing oil extracted from the aqueous phase and cell debris. 
Regarding Claim 24,  Kobzeff et al. teach the biomass mixture is subjected to centrifugation at 4000 RPM for 5 mins to separate the oil from aqueous phase (see Example 3).  Kobzeff et al. are silent about its specific g force. However, the RPM of Kobzeff et al. is convertible to the g force. For example, when the radius of centrifuge rotor is ≥ 23 cm, the 4000 RPM generates a centrifugal force in the range of greater than 4000 g.  Thus, the RPM taught by Kobzeff et al. encompasses a centrifugation condition with a centrifugal force of ≥ 4000 g, as required by the claim. Furthermore, it is considered that the centrifugal force in the method of Kobzeff et al. can be readily modified by routine optimization for improving the separation of oil phase from the aqueous phase. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Therefore, Claim 24 would have been obvious over the cited prior art.
Regarding Claim 25, the further limitation “formation of an emulsion is prevented in step (b)” is directed to the function/outcome of the step (b) in the base claim 10. The step (b) in the method suggested by Kobzeff et al. and other cited prior art is substantially the same as that of the claim 25. It is presumed that substantially the same step is capable of performing substantially the same function. Indeed, the cell debris removed by water in the washing step suggested by Kobzeff et al., Trimbur et al. and Jiang et al. would lead to prevention of the emulsion formation and enhancing the generation of non-emulsified lipid as the final oil product, as evidenced by Ruecker et al., who teach that cell debris have emulsion-stabilizing effect and these cell debris are effectively removed from the biomass by washing with water, thus enhancing the generation of non-emulsified lipid (column 4, lines 58-63); and the washing the biomass with water results in obtaining a non-emulsified lipid layer that can be easily separated from the heavy aqueous layer (column 4/lines 54-59). Therefore, the teachings of the cited prior art meet the requirement of the further limitation recited in the claim. Alternatively, it would have been obvious to prevent the formation of emulsion in the methods suggested by Kobzeff et al. and other cited art for recovering free oil not in the form of an emulsion, thus simplifying process for preparing the oil in free-form, because Kobzeff et al. teach there is a need to prepare and use the free oil not in the form of emulsion, and if the oil obtained is in the form of emulsion, extra separation steps (e.g. treatments with polar organic solvent, enzymes) have to be performed to release the oil from the emulsion (page 7/lines 17-25). One of ordinary skill in the art would have recognized that these extra steps for releasing oil from the emulsion make the process more complicated and time-consuming, thus being motivated to prevent the formation of emulsion during the treatments of the biomass. In addition, Kobzeff et al. teach that the protease used in step of the enzymatic treatment of the biomass (note: this step is equivalent to the step (b) in the claim) prevents the formation of emulsion because this enzyme breaks down emulsion-stabilizing proteins present in the biomass, thereby breaking the emulsion (page 4, lines 15-16). Furthermore, Kobzeff et al. teach adding alcohol to the biomass treated by protease (Example 3, page 12/line 16), which consequently prevents the formation of emulsion because alcohol is an emulsion-destabilizing agent, as evidenced by the instant specification (page 16/lines 4-5). Indeed, Kobzeff et al. teach that the alcohol added facilitates the separation of the liberated lipid from the other material (see page 9/lines 3-5); and Example 3 discloses that after the biomass is effectively treated by enzyme-alone and alcohol, the supernatant (i.e. free oil not in the form of an emulsion) is recovered as the oil product, which indicates the emulsion is effectively prevented.  Moreover, Examiner notes that these teachings from Kobzeff et al. further render the limitation “the enzymatic treatment … carried out with non-shearing, weakly emulsifying stirring in a device equipped with a propeller stirrer and baffles” in the base claim 10 obvious, because the non-shearing and weakly emulsifying stirring effectively reduces the formation of emulsion in the enzymatic treatment step, thus enhancing production of the oil in the free form.
Regarding Claim 26, Jiang et al. teach concentrating the Schizochytrium cell biomass is carried out by centrifugation for 10min at 3500 g, which nearly touches the “4000 g” recited in the claim.  It is considered that the centrifugal force taught by Jiang et al. can be readily modified by routine optimization for effectively spinning down the Schizochytrium cell biomass in the method suggested by Kobzeff et al., based on specific conditions used in the method, such as specific Schizochytrium microalgae and specific length of centrifugation time. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).  The claimed centrifugation force recited Claim 26 would have been obvious over the cited prior art in the absence of any showing of unexpected results or criticality.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 10-11, 13, 21, and 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobzeff et al. (WO 03/092628, 2003, cited in IDS) in view of Jiang et al. (J. Agric. Food Chem., 2004, 52: 1196-1200, of record), Trimbur et al. (WO 2008/15149, cited in IDS), Muniglia et al. (US 2012/0196332, 2012, effective filing date: Oct. 14, 2010, of record) and Kadic et al. (Mechanical Engineering- 2010, of record), as applied to Claims 10-11, 13, 21, and 23-26, further in view of Cherinko et al. (US 2011/0295028, 2011, effective filing date: 6/1/2010), as evidenced by Ruecker et al. (US Patent No. 6750048, 2004, of record). 
The teachings of Kobzeff et al., Jiang et al., Trimbur et al., Muniglia et al., and Kadic et al. are described above.
Regarding Claim 27, Kobzeff et al. teach the biomass mixture is subjected to centrifugation at 4000 RPM for 5 mins to separate the oil from aqueous phase (see Example 3), but Kobzeff et al. are silent about a specific g force used for the centrifugation.  
It would have been obvious to subject the biomass mixture to centrifugation at a centrifugation force of 6000 g -10000 g in the method suggested by Kobzeff et al. and other cited prior art for separating the oil phase from aqueous phase so as to recover the oil, because it had been well known in the art that centrifugation at a centrifugation force in the range of 6000 g -10000 g can effectively separate an oil phase from an aqueous phase of a lysed biomass mixture of Schizochytrium microalgae in the Thraustochytrium/Thraustochytriales family. In support, Cherinko et al. teach a method for obtaining a lipid from a microbial cell, comprising: lysing the cell to form a lysed cell composition, demulsifying the lysed cell composition; and separating the oil from aqueous phase of the demulsified composition by centrifugation (abstract, paras. 0016 and 0030, claim 37); wherein the centrifugation is carried out at a centrifugation force in a range, e.g. 1000g to 10000g, 5000g to 10000g, or 5000g to 8000g (para. 0173/page 16/lines 2 and 5-6), which either encompasses or largely overlaps with the claimed range, thus rendering the claimed range obvious; wherein the microbial cell is a microorganism of Schizochytrium in the family/order of Thraustochytrium or Thraustochytriales (paras 0107 and 0116); wherein the cell is lysed by an enzyme, e.g. a protease (para 130/lines 1-9); and wherein the method further comprises washing the cell using an aqueous solution, such as water, to remove any extracellular water-soluble or water-dispersible material (first half of para 0134).
It is noted that the teachings of Cherinko et al. about washing the cell with water for removing impure matter further renders the step a) in claim 10 to be obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments about the 103 rejection in the response filed on 07/06/2022 (pages 5-8) have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner has combined portions from five references to arrive at the instant invention in the 07/06/2022 response (page 5/para 1), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). MPEP 2145(V).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning in the 07/06/2022 response (pages 5and 7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner further notes that the 103 rejection described above is solely based on the teachings of the cited prior art, not on Applicant’s disclosure. The 103 rejection is proper. 
With regard to Applicant's incorporation of all the arguments of record into the instant response, this is the Examiner’s position that all the arguments previously presented by Applicant are not persuasive for the reasons of record. 
In response to Applicant’s arguments based on the teachings of Kobzeff et al. in the 07/06/2022 response (pages 5-6), the Schizochytrium taught by Kobzeff et al. is a squalene-producer, as evidenced by the disclosure of the instant specification and as supported by Jiang et al. cited in the 103 rejection. This inherency is not established by probabilities or possibilities, rather it is fully based on the evidence and fact along with detailed reasonings. As indicated in the 103 rejection above (pages 3-5), a squalene-enriched crude oil would be either inherently produced by the method of Kobzeff et al., or alternatively, it would have been obvious to prepare/recover a squalene-enriched crude oil from Schizochytrium in the method of Kobzeff et al. because Jiang et al. teach squalene is an important oil product, and microbial production through Schizochytrium is a promising alternative for large-scale production of squalene.  The conclusion of the obviousness of the instant claims has been established as indicated above in the 103 rejection.
In response to Applicant’s arguments in pages 6-8 of the 07/06/2022 response, the cited 2nd references, including Trimbur, Jiang, Muniglia and Kadic, are highly related to and/or similar to the method of Kobzeff et al.  The modification of the method of Kobzeff et al. by incorporating the teachings of Trimbur, Jiang, Muniglia and Kadic for arriving at the claimed method is well explained in the 103 rejection above (see pages 3-13). Furthermore, there would be a reasonable expectation of success for incorporating the teachings of Trimbur, Jiang, Muniglia and Kadic into the method of Kobzeff et al, because it has been a common practice in the art to pre-wash algal biomass with water and to use a propeller stirrer and baffles for mixing and stirring solutions, and techniques and equipment for carrying out these operations are well-established in the art, as supported by Trimbur, Jiang, Muniglia, Kadic and Cherinko cited in the 103 rejection.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/Qing Xu/

Patent Examiner
Art Unit 1653

/ALLISON M FOX/Primary Examiner, Art Unit 1633